Citation Nr: 9911739	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-17 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA), Denver, Colorado, 
Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible by the RO.  

2.  The veteran's PTSD is principally characterized by 
difficulty sleeping, irritability, and variable mood, which 
is productive of no more than mild or transient symptoms 
which decrease work efficiency and intermittent periods of 
inability to perform occupational tasks during periods of 
significant stress.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records include a January 1964 entrance 
report that shows that the veteran's psychiatric state was 
normal.  An October 1967 neuropsychiatric report noted as 
"Exhibit F3", in which a psychiatrist diagnosed the veteran 
with depressive reaction in an immature personality.  The 
report indicated that there were no disqualifying mental 
defects sufficient to warrant disposition through medical 
channels and that the veteran was mentally responsible and 
able to distinguish right from wrong.  According to an 
accompanying addendum to this report, the psychiatrist 
recommended that the veteran be administratively separated 
from the service due to the veteran's lack of stability and 
general immaturity.  An October 1967 separation examination 
report shows that the veteran's psychiatric state was normal 
and notes no significant findings under the summary of 
defects and diagnoses. 

According to the veteran's statement noted as "Exhibit A" 
dated in July 1983, which accompanied an Application for 
Correction of Military or Naval Record, the veteran reported 
that he had worked for himself for the seventeen years after 
service and indicated that he had "not had a whole lot" of 
jobs since injuring his knee while working in a coal mine.  
He also reported that he had difficulty coping with his wife 
and children since Vietnam.  

A July 1983 medical statement from a re-adjustment counselor 
noted as "Exhibit B" reflects that the veteran had had 
continual obsessive, stressful nightmares about his Vietnam 
experiences.  He indicated that he was required to haul 
bodies of U.S. servicemen.  Upon returning home, the 
veteran's wife threatened to leave him.  He could not secure 
leave to see his wife, so he became absent without leave 
(AWOL), which eventually led to an undesirable discharge.  
The counselor opined that the undesirable discharge might 
have been indirectly responsible for his mental status.  

In an Application for Correction of Military or Naval Record 
dated in August 1983, the veteran reported that his conduct 
that led to the undesirable discharge "could be reasonably 
attributed to a variety of personal and severe psychological 
factors which materially affected his military performance."  

A medical statement dated in October 1984 from the Disabled 
American Veterans Outreach Program indicates that the veteran 
had participated in group therapy for PTSD.  The counselor 
opined that the changes in the veteran's performance and 
attitude in Vietnam and after, indicated strongly that he was 
suffering from readjustment problems as a result of his 
combat experiences in Vietnam.  

VA medical records, dated from May 1996 to September 1997 
include hospitalization records that indicate that the 
veteran had a stroke in July 1997.  A history of alcohol 
abuse is noted.  The records do not include psychiatric 
treatment, complaints, and/or diagnoses.  

In a July 1997 statement, the veteran reported that in 
Vietnam, he was in many life threatening situations: snipers 
were in the trees; he lost friends; he observed many American 
casualties and witnessed enemy casualties, including 
children; he shot into the trees with suspected snipers and 
shot animals for no reason.  He stated that he became 
verbally and physically abusive towards his wife when he 
returned home from Vietnam.  He reported having difficulty 
dealing with his children, relatives, and friends.  He 
reported having difficulty being an adult and handling 
responsibility.  The veteran also stated that he had had 
flashbacks and nightmares about people in body bags and about 
a little girl, he witnessed, get run over and killed by a 
truck.  The veteran stated that he would like to become 
closer to his family and felt that he would never work again 
after having a stroke.  

A November 1997 fee-based examination report shows that Dr. 
R.S. performed a psychiatric evaluation on the veteran.  The 
veteran indicated that he had not worked since 1995 due to 
problems with his knees and fusion of his ankle.  He denied 
any psychiatric problems at the time, as well as past 
outpatient or inpatient psychiatric treatment.  When asked if 
he had any problems arising from his tour of duty, the 
veteran reported that "once in awhile" he becomes hateful 
when he thinks about Vietnam.  Dr. R.S. reported that the 
veteran was "somewhat vague in describing episodes that 
would be a threshold trauma for PTSD."  The veteran stated 
that it was traumatic for him to see children hurt.  He also 
described an event in which he received an Article 15 for 
refusing to pick up bodies on a burial detail.  He described 
some recurrent nightmares pertinent to Vietnam and some 
diminished interest in activities upon returning home and a 
significant detachment in terms of feelings for others.  He 
reported to not like being in a crowd.  He also described 
symptoms of arousal, to include insomnia, irritability, 
difficulty concentrating, and increased startle response.  
The veteran is the third child of 12 children and stated that 
"he keeps up with a few brothers and sisters today."  When 
asked about his difficulty toward the end of his service, he 
reported having "gone bad" and that he was drinking 
heavily, being with the wrong women, and going AWOL.  The 
report also indicated that the veteran had been married five 
times.  The veteran reported remarrying his second wife.  He 
reported living with her and getting along well.  He had been 
placed on medication in the past to aid his sleep as an 
adjunct to his pain control.  

On mental status examination dated in November 1997, the 
veteran was described as being casually dressed and had clear 
left-sided weakness secondary to a stroke.  There was no 
evidence of auditory or visual hallucinations, or delusions.  
His thoughts were clear and logical without loosening of 
associations or flights of ideas.  Dr. R.S. indicated that 
his mood was euthymic.  The veteran described a variable mood 
with low energy, reasonable motivation, some disruption in 
sleep, and a fair libido.  Affect was full range.  The report 
indicated that the veteran had had "only vague suicidal 
ideations in the past but without plan or intent."  On mini-
mental status examination, the veteran was oriented in all 
spheres.  He named three items immediately and two items at 
three minutes recall.  The veteran did serial sevens quickly 
and accurately.  He was also able to name two objects, repeat 
a phrase, follow a command, copy a design, and write a 
sentence.  The Axis 1 diagnoses were PTSD and alcohol abuse 
in remission.  Axis 2 diagnosis was mixed personality 
disorder; he was given a score of 50 according to the Global 
Assessment of Functioning Scale (GAF).  Dr. R.S. opined that 
the veteran's PTSD is secondary to his tour of duty in 
Vietnam, given the history reported by the veteran.  The 
physician noted that "it is difficult to ascribe all of his 
drinking and problematic behavior to his PTSD although it is 
certainly possible that it has contributed."  Dr. R.S. also 
pointed out that "although he meets criteria for diagnosis, 
his presentation of disability secondary to these symptoms 
appears to be reasonably mild."  Additionally, the physician 
also reported that "it is clear that his work limitations 
are going to be driven primarily by the residuals of his 
stroke as opposed to a psychiatric condition."  The 
physician noted that the veteran would be capable of managing 
his VA benefits.


Analysis

Initially the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  In evaluating the 
severity of a particular disability, it is essential to 
consider its history.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The RO in May 1998 assigned a 10 
percent rating from an initial service connection claim, 
therefore, the Board will consider all evidence of record.  

The Board is satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  The Board recognizes the veteran's 
argument that the physician of his most recent examination 
did not give sufficient weight to the Fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  However, the Board 
finds that the examination was thorough and adequate.  The 
physician had access to the claims file and addressed both 
the positive and negative symptomatology pertinent to PTSD.  
The Board notes that the criteria set out in Diagnostic Code 
9411 (1998) govern adjudication of the veteran's claim, not 
the DSM-IV.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Moreover, in the veteran's May 1998 notice of disagreement, 
he does not argue that the examination was inadequate or that 
his symptomatology is worse since the examination, but rather 
he argues that his symptomatology represents a more severe 
picture than is reflected by the 10 percent rating.  

Disability evaluations are determined by the application of 
the Ratings Schedule.  The percentage ratings contained in 
the Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

In addition to the record of history and complaints, the 
objective findings and the examiner's analysis of the 
symptomatology are important.  The examiner's classification 
of the disease as "mild," "moderate," or "severe" is not 
determinative of the degree of disability, but the report and 
the analysis of the symptomatology and the full consideration 
of the whole history will be.  Ratings are to be assigned 
which represent the impairment of social and industrial 
adaptability based on all of the evidence of record.  
38 C.F.R. § 4.130.  

Under Diagnostic Code 9411, a 100 percent disability 
evaluation is warranted for total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; or memory loss for names of close relatives, one's own 
occupation, or one's own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

A 70 percent disability evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  Id.

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  Id.

The veteran is service connected for PTSD, evaluated as 10 
percent disabling under Diagnostic Code 9411.  A 10 percent 
disability evaluation is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  Id. A noncompensable 
disability evaluation is warranted when a mental condition 
has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.  Id.

Despite the veteran's specific complaints of "some 
disruption in sleep" and insomnia, the evidence of record 
does not demonstrate that the veteran has chronic sleep 
impairment.  Moreover, the record indicates that the veteran 
takes medication to aid his sleep, as an adjunct to his pain 
control.  However, the cause of his insomnia remains unclear.  
The evidence of record reflects treatment and diagnoses for 
medical problems other than PTSD, which may also have 
contributed to his sleep difficulty.  

On November 1997 examination, the veteran reported that he 
had a fair libido and an increased startle response.  He 
described a variable mood with low energy and reasonable 
motivation.  The physician described the veteran's mood as 
euthymic.  The evidence of record, however, does not reflect 
a depressed mood nor is there evidence of anxiety, 
suspiciousness, or panic attacks.  

On mini-mental examination in November 1997, the veteran was 
oriented in all spheres.  He could name three items 
immediately and two items at three minute recall.  He did 
serial sevens quickly and accurately.  He was able to name 
two objects, repeat a phrase, follow a command, and copy a 
design, and write a sentence.  As such, the record does not 
demonstrate that the veteran has mild memory loss.  

The veteran's July 1983 statement reflects that he had not 
had a lot of jobs due to his knee injury.  Medical evidence 
shows that the veteran had a stroke in July 1997 and the 
veteran reported that since his stroke, he did not feel he 
could ever work again.  The most recent fee-basis examination 
report, dated in November 1997, indicates that the veteran 
stated he had not worked since 1995 because of problems with 
his knees and fusion of his ankle.  The medical evidence of 
record, however, does not demonstrate that the veteran has an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due solely 
to PTSD.  In fact, the physician in the November 1997 
examination report opined that "it is clear that his work 
limitations are going to be driven primarily by the residuals 
of his stroke as opposed to a psychiatric condition."  

The veteran reported that he has had significant detachment 
in terms of feeling for others.  However, the evidence of 
record reflects that the veteran expressed a desire to become 
closer to his family and Vietnam friends.  The veteran 
reported that he gets along with his current wife and that he 
currently "keeps up" with a few of his brothers and 
sisters.  As such, the evidence of record does not 
demonstrate that the veteran has difficulty maintaining or 
having the desire to establish social relationships.  For the 
reasons discussed above, a 30 percent disability rating is 
not warranted.  

Furthermore, the evidence of record does not warrant a 50 
percent disability rating or higher.  The claims file does 
not include evidence of auditory or visual hallucinations, 
impaired judgment, or impaired abstract thinking.  No 
delusions were noted.  Moreover, there is no evidence of 
spatial disorientation, obsessional rituals which interfere 
with routine activities, or grossly inappropriate behavior.  

The Board notes that the most recent examination report 
indicates that the veteran denied current psychiatric 
problems and past psychiatric treatment.  When asked if he 
had any problems arising from his tour of duty, the veteran 
reported that "once in awhile" he becomes hateful when he 
thinks about Vietnam.  Pertinent to the veteran's PTSD 
diagnosis, the physician noted a GAF score of 50 and opined 
that "although he meets criteria for diagnosis, his 
presentation of disability secondary to these symptoms 
appears to be reasonably mild."  Overall, the Board finds 
that the veteran's psychoneurotic symptoms are productive of 
occupational and social impairment with mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.  Thus, the Board concludes that a 10 percent 
disability evaluation but no higher is warranted for the 
veteran's service-connected PTSD under 38 U.S.C.A. § 1155, 
38 C.F.R. § 4.130, Diagnostic Code 9411.  












ORDER

The veteran's claim for an evaluation in excess of 10 percent 
for PTSD is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

